      Case: 1:19-cv-02952 Document #: 131 Filed: 04/06/20 Page 1 of 4 PageID #:8331




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ART AKIANE LLC,

          Plaintiff,

 v.                                                    Case No. 19-cv-02952

 ART & SOULWORKS LLC,                                  Judge Edmond E. Chang
 CAROL CORNELIUSON,
 CARPENTREE, LLC, and VIRGINIA                         Mag. Judge Jeffrey Cole
 HOBSON,

          Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

          Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

          Plaintiff – Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

          Counter-Defendants.

              MOTION TO WITHDRAW ATTORNEY RASHAD A. SIMMONS

         Plaintiff, Art Akiane LLC., (“Art Akiane”), by its undersigned attorneys, brings this motion

to allow attorney Rashad A. Simmons (“Attorney Simmons”) to withdraw his appearance

previously filed as counsel of record in this matter pursuant to Northern District of Illinois Local

Rule 83.17. In support of its motion, Art Akiane states as follows:




27014867.1
   Case: 1:19-cv-02952 Document #: 131 Filed: 04/06/20 Page 2 of 4 PageID #:8332




        1.        Attorney Simmons filed his appearance on August 28, 2019, on behalf of Art

Akiane, and is currently listed as counsel of record for Art Akiane on this Court’s docket.

        2.        Attorney Simmons has left his employment at Taft, Stettinius & Hollister LLP.

        3.        Because Attorney Simmons is no longer employed at Taft, Stettinius & Hollister

LLP, Art Akiane files the instant motion seeking to withdraw the appearance of Attorney Simmons

in this matter.

        4.        Adam Wolek and Matthew B. Barbara from the law firm of Taft, Stettinius &

Hollister LLP will continue to represent Art Akiane’s interests in this case.

        WHEREFORE, Plaintiff Art Akiane moves this Honorable Court to withdraw or otherwise

terminate the additional appearance of Rashad A. Simmons and for any other relief this Court

deems fair and just.


Dated: April 6, 2020                              Respectfully submitted,

                                                  ART AKIANE LLC,


                                                  By: s/ Adam Wolek
                                                      Adam Wolek
                                                      Marcus Harris
                                                      TAFT STETTINIUS & HOLLISTER LLP
                                                      111 E. Wacker Drive, Suite 2800
                                                      Chicago, Illinois 60601
                                                      Phone: (312) 836-4063
                                                      Fax: (312) 966-8598
                                                      awolek@taftlaw.com
                                                      mharris@taftlaw.com
Case: 1:19-cv-02952 Document #: 131 Filed: 04/06/20 Page 3 of 4 PageID #:8333




                                          Matthew B. Barbara (pro hac vice)
                                          TAFT STETTINIUS & HOLLISTER LLP
                                          200 Public Square, Suite 3500
                                          Cleveland, Ohio 44114
                                          Phone: (216) 241-2938
                                          Fax: (216) 241-3707
                                          mbarbara@taftlaw.com

                                          Counsel for Plaintiff and Counter-
                                          Defendant Art Akiane LLC
   Case: 1:19-cv-02952 Document #: 131 Filed: 04/06/20 Page 4 of 4 PageID #:8334




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 6, 2020, he caused to be electronically filed the
foregoing document with the Clerk of the Court for the United States District Court for the
Northern District of Illinois using the CM/ECF system.




                                                   /s/ Adam Wolek
